           Case 8:18-ap-00013-MGW       Doc 230    Filed 03/10/20   Page 1 of 38



                                      ORDERED.



 Dated: March 10, 2020




                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                              www.flmb.uscourts.gov

In re:                                                 Case No. 8:17-bk-07782-MGW
                                                       Chapter 11
SRQ Taxi Management, LLC

      Debtor.
_____________________________________/

SRQ Taxi Management, LLC,                              Adv. No. 8:18-ap-00013-MGW

         Plaintiff,

v.

Sarasota Manatee Airport Authority,

      Defendant.
_____________________________________/


              FINDINGS OF FACT AND CONCLUSIONS OF LAW

         This case brings to mind the old adage, “If you can’t beat ’em, join ’em.” In

2015, the Sarasota Manatee Airport Authority, which operates the Bradenton-

Sarasota International Airport, was confronted with the inevitability of
        Case 8:18-ap-00013-MGW          Doc 230   Filed 03/10/20   Page 2 of 38




Transportation Network Companies (or TNCs) such as Uber and Lyft operating at

the Airport. Passengers were demanding access to TNCs. But TNCs were causing

problems for the Airport (and other airports around the country) by cutting into the

Airport’s parking and rental car concessions—the two biggest drivers of non-

aeronautical revenue for the Airport.

      So the Airport Authority found a way to mitigate those losses and maximize

its revenues: It entered into operating agreements with Uber and Lyft that charged

the TNCs $2.50 per pick-up; gave Uber and Lyft six reserved parking spots in the

prime row in the Airport’s short-term parking area, which sits roughly 150 steps in

front of the Airport terminal; and installed signage (inside and outside the terminal)

steering passengers to the Uber/Lyft reserved parking spots. Since then, Uber and

Lyft have seen their share of the pick-ups at the Airport increase from roughly 25%

to nearly 90%, generating anywhere from $10,000 to $20,000 per month in additional

revenue to the Airport.

      But SRQ Taxi, which (along with its predecessor in interest) has been the

exclusive on-demand, for-hire ground transportation operator at the airport for more

than three decades, has seen its share of pick-ups plummet from 75% to less than

10%. Worse, SRQ Taxi is contractually obligated to pay the Airport Authority for

each deplaning passenger, regardless of whether it gets 75% of the pick-ups or less

than 10% of the pick-ups. SRQ Taxi asks this Court to determine that the Airport

Authority’s arrangement with Uber and Lyft—which the Airport Authority has



                                            2
             Case 8:18-ap-00013-MGW               Doc 230   Filed 03/10/20   Page 3 of 38




referred to as the “red carpet” treatment—violates SRQ Taxi’s rights under a

Concession Agreement.

           The Concession Agreement grants SRQ Taxi the right to operate a taxi and

limo service at the Airport. Although Article 4.1 of the Concession Agreement refers

to that right as non-exclusive, Article 4.3 goes on to limit the other ground

transportation that may be permitted at the airport to either not-for-hire or

prearranged transportation. Thus, reading the Concession Agreement as a whole,

SRQ Taxi has the exclusive right to provide on-demand, for-hire transportation.

           By providing TNCs signage and six reserved parking spots in the short-term

parking area, the Airport Authority has allowed to TNCs to function as on-demand,

for-hire transportation—violating SRQ Taxi’s exclusive rights under the Concession

Agreement and depriving SRQ Taxi of its reasonable contractual expectations. The

Airport Authority is therefore liable to SRQ Taxi for breach of contract and breach

of its implied covenant of good faith and fair dealing.

I.         FINDINGS OF FACT

           In the past, passengers arriving at the Sarasota-Bradenton International

Airport without ground transportation already lined up had no problem finding a

ride. A passenger could deplane, walk down the terminal toward the escalators, and

take the escalator down to the ground level, 1 where he would see a sign telling him to




1
    Airport Authority’s Ex. 74, Adv. Doc. No. 187-74.


                                                        3
                Case 8:18-ap-00013-MGW              Doc 230       Filed 03/10/20        Page 4 of 38




take a right for ground transportation. 2 Just past baggage claim, roughly 150 steps

from the down escalator, the passenger would find a taxi starter, who would hail the

passenger a cab. 3 And up would pull a Diplomat taxi to take the passenger to his

final destination.

            It had been that way for nearly thirty-five years. Back in 1982, the Airport

manager asked Diplomat Taxi if it wanted to be the sole taxi company providing

ground transportation at the Airport. 4 Diplomat agreed. So over the years, Diplomat

and the Airport Authority entered into a series of Concession Agreements that gave

Diplomat the right to pick up passengers who arrived at the airport without ground

transportation already lined up. 5

            The most recent Concession Agreement was entered into in 2009. 6 Under the

2009 Concession Agreement, which was for an initial term of five years plus an

additional five-year renewal term at the Airport Authority’s option, Diplomat

(referred to under the agreement as a concessionaire) was granted the right to operate

a metered taxicab and nonmetered limousine service at the Airport:

                       Concessionaire shall have the non-exclusive right to
                       conduct a combination metered taxicab and non-metered
                       limousine operation for the purpose of transporting airline

2
    Airport Authority’s Exs. 58 – 60, Adv. Doc. No. 187-58 – 187-60.

3
  Airport Authority’s Ex. 63, Adv. Doc. No. 187-63; 8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 82, l. 19 – p. 83,
l. 16.

4
    July 10, 2019 Deposition of Jorge Resendiz, Adv. Doc. No. 182-1, at p. 15, l. 25 – p. 16, l. 16.

5
    Id. at p. 17, l. 8 – p. 21, l. 9.

6
    SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7.


                                                           4
               Case 8:18-ap-00013-MGW             Doc 230      Filed 03/10/20       Page 5 of 38




                    passengers and baggage from the Terminal and will furnish
                    and operate at all times sufficient and suitable taxicabs and
                    limousines to maintain adequate service required by
                    Airport patrons. 7

The right to operate a taxicab and limousine service at the Airport didn’t come

cheap.

            There was a monetary cost: Under the Concession Agreement, Diplomat was

required to pay the Airport Authority six cents per deplaning passenger. 8 In recent

years, the number of deplaning passengers per month has ranged anywhere from

35,000 to nearly 100,000 passengers. 9 So, on average, Diplomat has been required to

pay anywhere from $2,100 to $6,000 per month, regardless of whether Diplomat got

one “pick-up” or 5,000 “pick-ups.”

            In addition to thousands of dollars a month in concession fees, there were

onerous non-monetary costs, too. For one thing, Diplomat was required to provide

sufficient taxi service to adequately meet all reasonable demands for taxi or limo

service at the airport. 10 That meant Diplomat was required to provide taxi service at

all times—day or night—required by passenger demand:

                    Concessionaire shall promptly furnish taxi/limo service at
                    all times during the day and night as may be required by
                    passenger demand and as any certified passenger airline
                    doing business at the Airport may from time to time

7
    Id. at § 4.1.

8
    Id. at § 2.1.

9
    SRQ Taxi’s Ex. 15, Adv. Doc. No. 191-15.

10
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 2.1; SRQ Taxi’s Ex. 15, Adv. Doc. No. 191-15.


                                                        5
               Case 8:18-ap-00013-MGW              Doc 230     Filed 03/10/20        Page 6 of 38




                     reasonably request. Concessionaire shall provide taxi/limo
                     service from the earliest scheduled air carrier arrival
                     through the last scheduled arrival during any calendar day,
                     each and every day of each year, throughout the term
                     hereof.11

            For another thing, Diplomat was required to comply with the Airport

Authority’s Ground Transportation Rules, which are generally applicable to

commercial vehicles operating at the Airport. 12 The Ground Rules required

Diplomat to (among other things) provide high-quality cabs that were in excellent

condition; ensure that its logo or company name was on the outside of the cab;

maintain adequate automobile liability insurance naming the Airport Authority as an

additional insured; and ensure that its cab drivers were clean, neat, and courteous to

passengers. 13

            Although the Concession Agreement granted Diplomat the right to provide

taxi and limo services, other ground transportation providers were permitted to

operate at the airport as well. In fact, Article 4.3 of the Concession Agreement said

as much:

                     Such rights herein granted [to] Concessionaire do not
                     prevent the Authority from permitting other methods of
                     passenger ground transportation, as for example rental
                     cars, limousines, buses or private passenger cars not for
                     hire. 14
11
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 5.2.

12
  Drivers’ Ex. 10, Adv. Doc. No. 188-10, at § 1 (“It is imperative that all commercial vehicle operators abide by
these Rules and Regulations.”).

13
     Id. at § 3.1.

14
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 4.3.


                                                        6
               Case 8:18-ap-00013-MGW               Doc 230   Filed 03/10/20   Page 7 of 38




In particular, the Airport Authority specifically reserved the right to allow hotel,

motel, and rental car courtesy cars, all of which operate on a not-for-hire basis, to

pick up passengers at the Airport. 15 The Airport Authority also reserved the right to

allow licensed taxicabs and limos to pick up passengers who had advance

reservations. 16

            But the Ground Rules, consistent with the Concession Agreement, restricted

the way other ground transportation operators could operate at the Airport. For

instance, the Ground Rules limited ground transportation operators to picking up

passengers in what was known as the “commercial vehicle queuing area,” a three-

lane driveway west of the baggage claim area. 17 According to the Ground Rules,

Diplomat had the right to pick up passengers in Lane 1 (the inside lane), while

commercial vehicles other than buses were restricted to Lane 2 and buses were

restricted to Lane 3.18

            The Ground Rules further provided that pick-ups by ground transportation

operators other than Diplomat were permitted on a prearranged basis only:

                        Passenger pickup by commercial vehicles is permitted only
                        in the commercial vehicle queuing area. Pickups by




15
     Id. at § 4.3(A).

16
     Id. at § 4.3(B).

17
     Drivers’ Ex. 10, Adv. Doc. No. 188-10, at § 3.3.3.

18
     Id. at § 3.3.5.


                                                          7
               Case 8:18-ap-00013-MGW               Doc 230        Filed 03/10/20        Page 8 of 38




                       Operators other than [Diplomat] may be made on a
                       prearranged basis only. 19

In fact, when commercial vehicles pull up to Lane 2, they are greeted by a sign that

reads, “Pre-Arranged Pick Up Vehicles Line Up Here.”20

            Yet another sign, one located at the door where passengers exit into the

commercial vehicle queuing area, notifies ground transportation operators that

Diplomat has the exclusive right to “walk up” customers and that ground

transportation operators other than Diplomat are prohibited from soliciting—i.e.,

directly or indirectly, actively or passively, openly or subtly trying to sell services—to

passengers without reservations:

                       Diplomat has exclusivity for all “Walk Up” customers, no
                       soliciting. 21

            For nearly thirty-five years, from 1982 to 2015, Diplomat was the only taxi

company that picked up arriving passengers at the airport who did not have ground

transportation reservations. In other words, for nearly thirty-five years, Diplomat was

the sole taxi company providing on-demand, for-hire ground transportation at the

Airport.

            But that changed in 2015.


19
     Id. at § 3.3.3.

20
     Airport Authority’s Ex. 71, Adv. Doc. No. 187-71.

21
   Airport Authority’s Ex. 72, Adv. Doc. No. 187-72. The Ground Rules define “solicit” broadly to mean
“directly or indirectly, actively or passively, openly or subtly, ask, request, seek, or try to obtain the purchase,
sale, lease or exchange of goods or services, professional or otherwise, or to induce the public to enter any
obligation relating to such property or services, or any form of paid advertising.” Driver’s Ex. 10, Adv. Doc.
No. 188-10, at § 2.


                                                          8
               Case 8:18-ap-00013-MGW                 Doc 230        Filed 03/10/20    Page 9 of 38




            Starting in early 2015, maybe even in late 2014, Uber and other Transportation

Network Companies (known as TNCs) began appearing at the airport. 22 At first, the

Airport Authority issued trespass warnings to Uber (and other TNC) drivers. 23 It is

Airport policy that no ground transportation provider is allowed to operate at the

Airport without a written agreement or a ground transportation permit from the

Airport Authority. 24 Because the Uber drivers had neither, they were operating

illegally at the Airport. 25

            By July 2015, however, the Airport Authority’s attitude toward Uber (the

primary TNC operating at the Airport) changed from one of vigorous opposition to,

at least in the Airport Authority’s telling, resigned acceptance. According to the

Airport Authority, passengers were demanding TNC service, and Uber drivers were

deceptive and hard to stop. 26 Not to mention that airports that had tried to resist

Uber (and other TNCs) had faced pickets. 27 So rather than, in the Airport Authority’s

view, fight the inevitable, the Airport Authority decided to regulate Uber.



22
     8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 39, l. 24 – p. 40, l. 5.

23
     Id. at p. 39, l. 24 – p. 43, l. 11.

24
  Driver’s Ex. 10, Adv. Doc. No. 188-10, at § 3.3.2 (“All commercial vehicles desiring to pick up passengers
must obtain a Ground Transportation Permit and display the Authority approved permits sticker in the lower
left corner of the front windshield for access to the commercial queuing area . . . .”); 8/6/19 Trial Tr., Adv.
Doc. No. 211, at p. 42, ll. 19 – 23.

25
   Driver’s Ex. 10, Adv. Doc. No. 188-10, at § 3.3.2; 8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 40, l. 21 – p. 43,
l. 11.

 8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 205, l. 21 – p. 207, l. 10; Airport Authority’s Ex. 17, Adv. Doc.
26

No. 187-17.

27
     8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 205, l. 21 – p. 207, l. 10.


                                                             9
               Case 8:18-ap-00013-MGW                Doc 230        Filed 03/10/20   Page 10 of 38




            In July 2015, the Airport Authority entered into an agreement allowing Uber

to operate at the airport through the end of 2015. 28 In December 2015, the Airport

Authority entered into a new one-year agreement with Uber that allowed Uber to

operate at the Airport. 29 There were three significant aspects to the Airport

Authority’s operating agreement with Uber.

            First, under the agreement, Uber was required to install a geofence—i.e., a

virtual geographic boundary that enables software to trigger a response when a

mobile device enters or leaves a particular area—to track its drivers at the airport. 30

Within the geofence is a “first in first out” (FIFO) zone. Once an Uber driver with his

app open enters the FIFO zone, he will be placed in the queue in the same order he

entered the FIFO zone. 31 When a passenger hails an Uber through the app, he will be

matched with the first person in the queue. 32




28
     SRQ Taxi’s Ex. 10, Adv. Doc. No. 191-10.

29
  SRQ Taxi’s Ex. 11, Adv. Doc. No. 191-11. The December 2015 agreement was for a one-year term, expiring
on December 31, 2016. Because the Airport Authority and Uber could not agree to terms on a new operating
agreement after the December 2015 agreement expired, the Airport Authority has continued to allow Uber to
operate on a month-to-month basis.

 Id. at § 1.6 (“Operator shall demonstrate to Airport Authority that Operator has established a Geo-Fence to
30

manage its airport business and shall notify affiliated drivers about the geo-fence.”).

31
     8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 85, l. 10 – p. 87, l. 3.

32
     Id. at p. 86, l. 19 – p. 87, l. 3.


                                                            10
             Case 8:18-ap-00013-MGW                Doc 230       Filed 03/10/20   Page 11 of 38




           Second, once a passenger accepts the match, either Uber or a third-party

company is notified that a “pick-up” has taken place. Under the operating

agreement, Uber agreed to pay the Airport Authority $2.50 for each pick up. 33

           Third, contrary to the Ground Rules, which require commercial vehicles to

pick up passengers in Lane 2 of the commercial vehicle queuing area, the operating

agreement permits Uber drivers to pick up passengers in the short-term parking area,

which is directly in front of the Airport’s main terminal. 34

           Not long after the Airport Authority entered into the December 2015

operating agreement with Uber, SRQ Taxi took assignment of Diplomat’s

Concession Agreement with the Airport Authority. 35 In May 2016, just days after the

Airport Authority formally approved the assignment of the Concession Agreement

to SRQ Taxi, SRQ Taxi’s president, Cullen Meathe, began complaining to the

Airport Authority that it was “accommodating” Uber. 36 But Rick Piccolo, the

Airport Authority’s president, rejected the notion of any accommodation:

                    The airport has designated an area in the public parking
                    lot for Uber drivers to utilize per our agreement. It does
                    not reserve any particular spaces but simply provides a



33
  SRQ Taxi’s Ex. 11, Adv. No. 191-11, §§ 4.1 & 4.2. Under the operating agreement, Uber is required to pay a
“monthly fee.” Id. at § 4.1. The “monthly fee” is calculated by multiplying the number of “trips” (each
instance in which an Uber driver picks up a passenger on Airport property) by the “per trip fee” (defined as a
$2.50 fee). Id. at §§ 4.1(a) – (c); § 4.2(b).

34
     Id. at § 3.3(b); Airport Authority’s Ex. 57, Adv. Doc. No. 187-57.

35
     SRQ Taxi’s Ex. 9, Adv. Doc. No. 191-9.

36
     Airport Authority’s Ex. 34, Adv. Doc. No. 187-34.


                                                         11
              Case 8:18-ap-00013-MGW                 Doc 230        Filed 03/10/20   Page 12 of 38




                    designated general area where their customers can be
                    instructed to find them. 37

           By October 2016, however, the Airport Authority was more than

accommodating Uber and other TNCs—it was actively facilitating them. It appears

that TNCs such as Uber and Lyft were cutting into the Airport’s two main drivers of

non-aeronautical revenue: parking and rental car concessions. 38 The Airport

Authority needed to find a way to maximize revenues.

           So, less than six months after telling SRQ Taxi that it doesn’t reserve parking

spots for Uber, the Airport Authority gave Uber (and Lyft) six reserved parking spots

in the prime row (Row A-8) of the short term parking area, where Uber (and other

TNC) drivers can wait to be hailed by passengers. 39 And, in response to its agreement

with Uber, the Airport increased the length of time Uber drivers can park for free in

their reserved spots from 20 minutes to 30 minutes. 40 The Airport Authority also

added signs (inside and outside the airport terminal) steering passengers to the six

reserved spots. 41




37
     Id.

38
     8/7/19 Trial Tr., Adv. Doc. No. 212, at p. 38, l. 25 – p. 40, l. 15.

39
  8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 60, l. 2 – p. 61, l. 15; 8/7/19 Trial Tr., Adv. Doc. No. 212, at p.
128, ll. 4 – 18.; Airport Authority Exs. 64 – 69, Adv. Doc. Nos. 187-64 – 187-69. It appears the reserved spots
were initially in Row A-9. Sometime in 2017 or 2018, after some Airport renovations were completed, the
spots were moved to Row A-8. 8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 60, l. 2 – p. 61, l. 15.

40
  SRQ Taxi’s Ex. 5, Adv. Doc. No. 191-5 (“We actually increased the time to 30 minutes of free parking, in
response to the UBER agreement.”). To be fair, the increased time applies to the general public, too.

41
     Airport Authority’s Exs. 64 – 69; Adv. Doc. Nos. 187-64 – 187-69.


                                                            12
             Case 8:18-ap-00013-MGW                  Doc 230      Filed 03/10/20       Page 13 of 38




           The Airport Authority has now made it as easy, if not easier, for a passenger

arriving the Sarasota-Bradenton International Airport to hail an Uber as it is to hail

an SRQ taxicab. Today, a passenger can deplane, walk down the terminal toward the

escalators, and take the escalator down to the ground level, where, instead of turning

right toward the taxi starter, the passenger will see a sign (with Uber and Lyft logos)

directing him straight out the front of the airport terminal and across a covered

walkway, 42 where he’ll see another sign directing him down a paved sidewalk to the

Uber and Lyft loading area. 43 Roughly 150 steps from the down escalator, the

passenger will have arrived at the six reserved spots, each with its own Uber/Lyft

reserved parking sign. 44 If, along the way, the passenger hailed an Uber on the app, or

even if he waited until he got to the six reserved parking spots before hailing an Uber,

the passenger will find his Uber driver waiting for him in one of the six spots. 45

           In the words of the Airport Authority’s Properties and Advertising

Administrator, the Airport Authority now gives Uber (and other TNCs) the “red

carpet treatment.”46 By rolling out the red carpet for Uber, the Airport Authority has

helped steer significantly more passengers to Uber and Lyft (and way from SRQ

Taxi)—dramatically increasing the revenue it generates from ground transportation.


42
     Airport Authority’s Ex. 70, Adv. Doc. No. 187-70.

43
     Airport Authority’s Ex. 64 & 66 – 69, Adv. Doc. Nos. 187-64 & 187-66 – 187-69.

44
     Airport Authority’s Ex. 65, Adv. Doc. No. 187-65.

45
     8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 85, l. 10 – p. 87, l. 3; SRQ Taxi’s Ex. 40, Adv. Doc. No. 204-2.

46
     8/6/19 Trial Tr., Adv. Doc. No. 211, at p. 87, ll. 4 – 15.


                                                           13
             Case 8:18-ap-00013-MGW                Doc 230    Filed 03/10/20   Page 14 of 38




           In the six months before the Airport Authority installed the signage and gave

Uber the reserved parking spaces, SRQ Taxi got nearly 75% of the roughly 5,800

pick-ups. 47 Six months after the Airport Authority installed the signage and gave

Uber the reserved parking spaces, the number of passengers needing a ride remained

relatively constant, yet Uber (and Lyft) saw its share of the pick-ups increase from

roughly 27% to roughly 62%, while SRQ Taxi saw its share of pickups drop by more

than half: It dropped from nearly 75% to less than 30%. 48

           By March 2019, the figures were even more astonishing: In March 2019,

10,252 arriving passengers needed a ride—nearly double what it was three years

earlier. Of those 10,252 passengers needing a ride, 9,076 (nearly 90%) took an Uber

or Lyft, while only 1,176 (a little more than 10%) took a taxi. 49 Even though nearly

twice as many passengers took ground transportation in March 2019 as they did in

March 2016, SRQ Taxi has basically half the number of pick-ups as it did in March

2016. 50 Worse, under the Concession Agreement, SRQ Taxi was still required to pay

the six cents per passenger (nearly $6,000) even though it saw its total pick-ups cut

from more than 4,200 in March 2016 to less than 1,200 by March 2019. 51




47
     SRQ Taxi’s Ex. 15, Adv. Doc. No. 191-15.

48
     Id.

49
     Id.

50
     Id.

51
     Id.; SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 2.1.


                                                         14
             Case 8:18-ap-00013-MGW             Doc 230       Filed 03/10/20       Page 15 of 38




           How has the Airport Authority fared? By helping steer 90% of the pick-ups to

Uber and Lyft in March 2019, the Airport Authority generated more than $25,000 in

revenue.

II.        CONCLUSIONS OF L AW

           SRQ Taxi has sued the Airport Authority for breach of contract. 52 Twenty-two

of SRQ Taxi’s taxi drivers have also asserted a breach of contract claim against the

Airport Authority as intended third-party beneficiaries under the Concession

Agreement. 53 The parties agreed to bifurcate the trial in this proceeding between

liability and damages. 54 Therefore, the sole issue before the Court is whether the

Airport Authority breached the Concession Agreement and the implied covenant of

good faith and fair dealing. 55

           SRQ Taxi alleges it has the exclusive right to provide on-demand, for-hire,

transportation at the airport. SRQ Taxi and the taxi drivers claim the Airport

Authority breached the Concession Agreement by (among other things) allowing

Uber and Lyft to operate on-demand, for-hire transportation services at the airport;




52
  Adv. Doc. No. 91. Originally, SRQ Taxi sued in federal district court for violation of 42 U.S.C. § 1983,
breach of contract, and tortious interference. Adv. Doc. No. 1. After SRQ Taxi filed for chapter 11 bankruptcy,
the district court referred SRQ Taxi’s lawsuit to this Court. Id. This Court dismissed all but SRQ Taxi’s breach
of contract claim. Adv. Doc. Nos. 58 & 67. The Court also granted twenty-two taxi drivers leave to assert
claims under the Concession Agreement as intended third-party beneficiaries. Adv. Doc. No. 67.

53
     Adv. Doc. No. 91.

54
  Adv. Doc. No. 178 at 1 (“Issues of liability and damages in this case have been bifurcated pursuant to the
Parties’ and the Court’s agreement.”).

55
     Adv. Doc. No. 178 at 9.


                                                      15
             Case 8:18-ap-00013-MGW                Doc 230    Filed 03/10/20   Page 16 of 38




allowing Uber and Lyft to solicit passengers at the airport; and refusing to enforce the

Ground Rules against Uber and Lyft. 56

           The Airport Authority denies that SRQ Taxi has an exclusive right to operate

an on-demand, for-hire taxi service. 57 According to the Airport Authority, nothing in

the Concession Agreement grants SRQ Taxi the right to exclude TNCs such as Uber

and Lyft, and Article 27 of the Concession Agreement provides that any rights not

granted to SRQ Taxi are expressly reserved to the Airport Authority. 58 And even if

SRQ Taxi did have the exclusive right to provide on-demand transportation, which

the Authority denies, the Authority says TNCs such as Uber and Lyft are not “on-

demand.” 59

           A.       The Airport Authority breached the Concession
                    Agreement by allowing TNCs to provide on-demand, for-
                    hire transportation.

           At first glance, the Authority’s argument that SRQ Taxi does not have an

exclusive right to provide “on-demand, for-hire” transportation has some merit. After

all, as the Airport Authority points out, the parties’ Concession Agreement

repeatedly uses the term non-exclusive in describing SRQ Taxi’s rights under the

agreement. 60


56
     Adv. Doc. No. 91 at ¶¶ 36 & 45.

57
     Adv. Adv. Doc. No. 228 at 9.

58
     Id.

59
     Id.

60
     Id. at 4 (citing Concession Agreement, §§ 1.1 & 4.1).


                                                         16
             Case 8:18-ap-00013-MGW              Doc 230      Filed 03/10/20   Page 17 of 38




           For example, in the recitals, the Concession Agreement provides that “the

Authority is willing to grant non-exclusive rights” to SRQ Taxi to provide taxi and

limo services at the Airport. 61 More important, SRQ Taxi’s rights are set forth in

Article 4, which is titled “Non-Exclusive Rights.” And Article 4.1, which delineates

SRQ Taxi’s rights, expressly provides that SRQ Taxi shall have the non-exclusive right

to provide metered taxicab and nonmetered limousine services at the Airport:

                    4.1 Concessionaire’s Rights.

                    Concessionaire shall have the non-exclusive right to conduct
                    a combination metered taxicab and non-metered
                    limousine operation for the purpose of transporting airline
                    passengers and baggage from the Terminal and will furnish
                    and operate at all times sufficient and suitable taxicabs and
                    limousines to maintain adequate service required by
                    Airport patrons. 62

Because Article 4.1 says SRQ Taxi’s rights are non-exclusive, the Airport Authority

contends SRQ Taxi cannot claim an exclusive right to provide on-demand ground

transportation.

                    1.       SRQ Taxi has the exclusive right to operate an on-
                             demand, for-hire taxi service.

           While the Airport Authority’s interpretation has some merit, it ultimately runs

afoul of a cardinal rule of contractual interpretation: When interpreting a contract,




61
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at 1 (emphasis added).

62
     Id. at § 4.1 (emphasis added).


                                                       17
              Case 8:18-ap-00013-MGW              Doc 230       Filed 03/10/20        Page 18 of 38




the Court must do so in a way that gives meaning to all the contract’s provisions. 63

Here, the Airport Authority’s interpretation of the Concession Agreement renders

Article 4.3 meaningless.

            Article 4.3 of the Concession Agreement, titled “Authority’s Right to Permit

Other Ground Transportation,” provides that the rights granted to SRQ Taxi in

Article 4.1 do not prevent the Airport Authority from permitting other methods of

ground transportation:

                        Such rights herein granted Concessionaire do not prevent
                        the Authority from permitting other methods of passenger
                        ground transportation, as for example rental cars,
                        limousines, buses or private passenger cars not for hire. 64

Later in Article 4.3, the Airport Authority specifically reserves the right to permit

other properly marked, licensed taxicabs and limos to pick up passengers who have

made specific advance reservations.65

            If, as the Airport Authority contends, SRQ Taxi only has a non-exclusive right

to provide taxicab and limousine services, there would be no need for the Concession

Agreement to spell out the Airport Authority’s right to permit other ground

transportation. In particular, there would be no need for the Airport Authority to



63
  BVS Acquisition Co. v. Brown, 649 F. App’x 651, 662 (11th Cir. 2016) (“Under Florida law, courts are to
interpret the terms of a contract to give meaning to all of its provisions.”) (citing USB Acquisition Co. v. Stamm,
660 So. 2d 1075, 1080 (Fla. 4th DCA 1995)); Ceradini v. IGT Servs., Inc., 959 So. 2d 348, 351 (Fla. 3d DCA
2007) (explaining that “it is a cardinal principal of contract construction that agreements are to be interpreted
so as to give meaning to all their provisions.”).

64
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 4.3.

65
     Id. at § 4.3(B).


                                                        18
          Case 8:18-ap-00013-MGW                 Doc 230       Filed 03/10/20        Page 19 of 38




reserve the right to permit taxicabs and limos to pick up passengers with advance

reservations. It would already have that right. Under the Airport Authority’s

interpretation, then, Article 4.3 is superfluous.

        Normal rules of contract interpretation require a court to avoid an

interpretation that would render a contractual provision superfluous or

meaningless. 66 When a court is faced with two possible interpretations of a contract,

one that gives meaning to the entire contract and another that renders part of the

contract meaningless, the interpretation that gives meaning to the entire contract

should be preferred to one that renders part of the contract meaningless. 67

        Here, there is an interpretation of the Concession Agreement—one advanced

by SRQ Taxi—that gives meaning to Article 4.3. Under that interpretation, Articles

4.1 and 4.3 must be read together. Article 4.1 grants a non-exclusive right to SRQ

Taxi to provide metered taxicab and non-metered limousine transportation, while

Article 4.3 limits the extent to which SRQ Taxi’s right is non-exclusive.

        Put another way, SRQ Taxi’s right to provide metered taxicab and non-

metered limousine service is exclusive, except to the extent that Article 4.3 permits

the Airport Authority to authorize other ground transportation. Under this reading,



66
  Veniard v. NB Holdings Corp., 2000 WL 33988085, at *8 (M.D. Fla. Aug. 8, 2000); Publix Super Markets, Inc. v.
Wilder Corp. of Delaware, 876 So. 2d 652, 654 (Fla. 2d DCA 2004) (explaining that “[c]ourts must ‘construe
contracts in such a way as to give reasonable meaning to all provisions,’ rather than leaving part of the contract
useless.”).

67
  Gustafsson v. Aid Auto Brokers, Inc., 212 So. 3d 405, 408 (Fla. 4th DCA 2017) (“Moreover, ‘an interpretation
which gives a reasonable meaning to all provisions of a contract is preferred to one which leaves a part useless
or inexplicable.’”) (quoting Premier Ins. Co. v. Adams, 532 So. 2d 1054, 1057 (Fla. 5th DCA 1994)).


                                                       19
             Case 8:18-ap-00013-MGW                 Doc 230       Filed 03/10/20   Page 20 of 38




Article 4.1 refers to SRQ Taxi’s rights as non-exclusive because the Airport Authority

has the right to permit other ground transportation providers identified in Article 4.3

to operate at the Airport. This interpretation, unlike the one advanced by the Airport

Authority, gives meaning to the term “non-exclusive,” as well as meaning to Article

4.3.

           The Court must therefore look to Article 4.3 to determine the extent of the

rights granted to SRQ Taxi under Article 4.1. Unsurprisingly, Article 4.3 makes no

mention of TNCs. Although Uber and Lyft may have technically existed when the

Concession Agreement was entered into in 2009, SRQ Taxi and the Airport

Authority agree that TNCs were not prevalent—much less operating at the Airport—

in 2009. Because Article 4.3 does not specifically include TNCs, the Court must

resort to another canon of contractual interpretation: noscitur a sociis.

           Noscitur a sociis is Latin for “a word is known by the company it keeps.” 68

Under the doctrine of noscitur a sociis, when general and specific words are capable of

having analogous meanings, the meaning of general words is restricted to the

meaning of the more specific words. 69 Take the Second District Court of Appeal’s

decision twelve years ago in Stratton v. Sarasota County as an example. 70




68
     Stratton v. Sarasota Cnty., 983 So. 2d 51, 56 (Fla. 2d DCA 2008).

69
     Id.

70
     Id.


                                                          20
              Case 8:18-ap-00013-MGW              Doc 230    Filed 03/10/20   Page 21 of 38




            In Stratton, the Second District Court of Appeal considered whether payroll

expenses for code enforcement employees was a “cost of demolition and removal”

under the county’s demolition ordinance. 71 Following the general term “costs of

demolition and removal” in the ordinance were specific examples of types of

demolition and removal costs:

                   The Building Official shall assess the entire cost of
                   demolition and removal including asbestos abatement, the
                   sodding or seeding of the lot, and rodent extermination against
                   the real property in the form of a lien. 72

The Stratton Court concluded that payroll expenses were unlike, or not analogous to,

asbestos abatement, the sodding or seeding of the lot, or rodent extermination. 73

Therefore, applying the doctrine of noscitur a sociis, the Second District Court of

Appeal held that payroll expenses were not a “cost of demolition.” 74

            Like the ordinance in Stratton, Article 4.3 contains a general phrase (“other

methods of passenger ground transportation”) followed by specific examples (“rental

cars, limousines, buses or private passenger cars not for hire). 75 Two of the

examples—rental cars and private passenger cars not for hire—are not “for hire”

transportation, while one of the remaining two examples—buses—is plainly not “on



71
     Id.

72
     Id.

73
     Id. at 57.

74
     Id.

75
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 4.3.


                                                        21
              Case 8:18-ap-00013-MGW              Doc 230     Filed 03/10/20     Page 22 of 38




demand.” Only one of the examples is arguably on-demand, for-hire transportation:

limos.

            But other language in Article 4.3 restricts limos to those with specific

advanced reservations:

                        The Authority reserves the right to permit other properly
                        marked, licensed taxicabs and limos to pick up passengers
                        who have made specific advanced reservations for such pick-ups. 76

            Thus, applying the doctrine of noscitur sociis, Article 4.3 limits the Airport

Authority’s right to permit other methods ground transportation to either those that

are not “for hire” or those that require specific advance reservations (i.e., are not on-

demand). The corollary to that interpretation is that Articles 4.1 and 4.3, when read

together, grant SRQ Taxi the exclusive right to provide on-demand, for-hire

transportation.

            The Airport Authority contends it could not have granted SRQ Taxi any

exclusive right because it was forbidden by a federal regulation from doing so. It is

true that a rule promulgated by the Federal Aviation Administration bars the Airport

Authority from entering into a long-term exclusive concession agreement without

first obtaining FAA approval. 77

            The evidence at trial established that the Concession Agreement in this case is

a “long-term” agreement. Long-term agreements are those that exceed five years



76
     Id. at § 4.3(B).

77
     49 C.F.R. § 23.5.


                                                        22
             Case 8:18-ap-00013-MGW               Doc 230      Filed 03/10/20     Page 23 of 38




(including any options). 78 Including the option in this case, the Concession

Agreement is ten years (the original five-year term plus a five-year option). 79 The

evidence at trial likewise established that the Airport Authority never obtained FAA

approval to enter into the Concession Agreement. So, the Airport Authority reasons,

the Concession Agreement could not grant SRQ Taxi any exclusive rights. 80

           Even though the Court has concluded that SRQ Taxi has the exclusive right to

provide on-demand, for-hire transportation under the Concession Agreement, the

Court is not persuaded that the Concession Agreement is “exclusive” for purposes of

the FAA regulation. To see why, look no further than the FAA’s guidance for

evaluating long-term, exclusive agreements, which the Airport Authority offered into

evidence at trial. 81

           To help the Airport Authority determine if it is entering into a long-term,

exclusive concession agreement, the FAA guidance provides hypothetical examples.

This one is particularly instructive:

                   A full-service restaurant, with a lease agreement for seven
                   years, has the sole right to operate a sit-down
                   establishment, while a second business has the sole right to
                   sell hot dogs, pizza, and other carryout items at the
                   airport, also for seven years. Neither has an “exclusive”

78
  Airport Authority’s Ex. 10, Adv. Doc. No. 187-10, at § 1.3 (“For purposes of this guidance and in reference
to § 23.75, a ‘long-term agreement’ is defined as any agreement between a sponsor and a single concessionaire
or multiple consecutive concessionaires that has a term of more than five years in duration. ‘More than five
years’ includes any combination of base term and options . . . .”).

79
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at §§ 1.1 & 1.2.

80
     Adv. Doc. No. 228 at 15 – 16.

81
     Airport Authority’s Ex. 10, Adv. Doc. No. 187-10, § 3.2, Example 1.


                                                        23
            Case 8:18-ap-00013-MGW        Doc 230    Filed 03/10/20    Page 24 of 38




                 agreement . . . since there are two different providers and
                 FAA approval would not be required. The determining
                 factor is that both food operators provide meal items. 82

           Applying that hypothetical to the facts of this case, it’s easy to see why the

Concession Agreement does not run afoul of the FAA regulations even though it

grants SRQ Taxi exclusive rights. In the hypothetical, two food providers were each

granted an exclusive right to provide certain types of food (one a sit-down restaurant;

the other carryout items). Because both food providers provided meal items, albeit

different types, the agreements did not require FAA approval even though the

agreements provided for certain exclusivity.

           So too here. The Airport Authority allows multiple ground transportation

companies to operate at the airport. One of those companies—SRQ Taxi—has the

exclusive right to provide on-demand, for-hire transportation. The other

transportation companies can provide prearranged (or not-for-hire) transportation.

Because multiple ground transportation providers provide ground transportation at

the airport, the Concession Agreement did not require FAA approval even though it

granted SRQ Taxi the exclusive right to provide on-demand, for-hire transportation.

Thus, the FAA’s prohibition against unapproved long-term, exclusive agreements

does not change the fact that the plain and unambiguous language of the Concession

Agreement grants SRQ Taxi the exclusive right to provide on-demand, for-hire

transportation.


82
     Id.


                                               24
                 Case 8:18-ap-00013-MGW         Doc 230       Filed 03/10/20        Page 25 of 38




                     2.    The Airport Authority has allowed TNCs to provide
                           on-demand, for-hire ground transportation.

            Even if SRQ Taxi had the exclusive right to provide on-demand, for-hire

transportation, the Airport Authority contends TNCs are not on-demand like taxis

are. Unlike taxicabs, the Airport Authority says, TNCs are hailed by apps. 83 Before a

passenger can request a ride from a TNC, the person must first download a smart

phone app and then prearrange a ride through the app:

                     When a person is seeking a ride with a TNC, such as Uber
                     Technologies, LLC, the rider activates the app on his or
                     her smart phone, enters his or her destination and pick-up
                     location, and requests a ride. . . . The rider’s request for a
                     ride is transmitted by the TNC through a proprietary
                     algorithm to a TNC driver for a fixed period of time. The
                     TNC driver is able to accept or reject the request. If the
                     TNC driver rejects the request, the request then goes to
                     another TNC driver for a fixed period of time and so on
                     until a rider and a TNC driver are matched with one
                     another. Once matched, the rider sees the TNC driver’s
                     photo, name, vehicle type and license plate. The rider also
                     sees the location of the TNC driver’s vehicle on a map.
                     The rider then proceeds to the pickup point. 84

            To hear the Airport Authority tell it, there is a lag between the time the

passenger requests a ride and the time the Uber driver is matched with the passenger

and then eventually locates the passenger at the airport. It’s easy to envision, in the

Airport Authority’s telling, the weary passenger stuck waiting curbside, with rolling



83
  Adv. Doc. No. 228 at 8. The Airport Authority offers other differences between TNCs and taxis. For
instance, taxis, unlike TNCs, provide metered services and do not establish the fare before the customer gets in
the cab. Id. While that may be true, it has nothing to do with whether a TNC such as Uber is “on-demand.”

84
     Id. at 9.


                                                      25
        Case 8:18-ap-00013-MGW         Doc 230    Filed 03/10/20    Page 26 of 38




suitcases and carry-on bags, while the app tries to match the passenger with a driver

and then the driver tries to locate the passenger at a busy airport. But that scenario, at

least according to the evidence at trial, isn’t what’s happening at the Airport.

       Indeed, the evidence at trial tells a much different story: Unlike the taxicab

drivers, who have to be there from the first arriving flight of the day to the last

arriving flight of the day, Uber or Lyft drivers can cherry pick the busiest flights of

the day and arrive moments before flight arrives, parking for free in a reserved spot in

the prime row in short-term parking for up to 30 minutes. As soon as the Uber driver

enters the geofence surrounding the airport, he will be placed first in the queue.

       After a passenger deplanes, he can simply walk down the terminal and take

the escalator to the ground level, where he’ll find signs (with Uber and Lyft logos)

directing him straight out the automatic doors, across a covered walkway, and down

a paved sidewalk to the reserved spot for Uber (and Lyft) drivers. If the passenger

hails an Uber while walking the roughly 150 steps it takes to get from the escalator to

the reserved Uber spots, he will find his Uber driver waiting for him.

       In fact, the passenger doesn’t even have to hail an Uber while he’s walking the

150 steps it takes to get to the reserved Uber parking spots. The passenger can wait

until he gets to the parking spots before hailing the Uber. And, in that case, the

passenger will get one of the Uber drivers parked in the reserved spots.

       For all intents and purposes, hailing an Uber at the Airport is no different than

hailing a taxi. In fact, the only difference is how you hail the Uber or the taxi. For a

taxicab, you ask the taxi starter. For an Uber, you do it through the app. In effect, the

                                            26
        Case 8:18-ap-00013-MGW        Doc 230    Filed 03/10/20   Page 27 of 38




app, at least as Uber is being allowed to operate at the Airport, functions as an

automated taxi starter. Regardless of whether a passenger uses the taxi starter or the

Uber app, when the passenger requests a ride, the driver—whether it’s a taxi driver or

an Uber driver—is waiting there for the passenger. Because there is no wait involved

for an Uber, Uber (and other TNCs) are functioning as on-demand transportation at

the Airport.

      Would it be different if TNCs such as Uber were required to queue in a remote

airport lot or off the airport property? Perhaps. That would certainly make Uber

closer to prearranged—i.e., not on demand—transportation. But the Court need not

decide that today.

      Today, the Court is tasked with deciding whether the current arrangement

violates SRQ Taxi’s exclusive right to provide on-demand, for-hire transportation.

Whatever “on-demand” transportation means, it must, at a minimum, include the

ability of a passenger to walk up and hop in without waiting. By providing TNCs

reserved spots in the prime row in the short-term parking lot and allowing TNCs to

park there free of charge for up to 30 minutes at a time, the Airport Authority has

made it so that passengers can walk up, hail an Uber, and hop in without waiting.

That is allowing TNCs to provide on-demand transportation.

      Even the Airport Authority admits as much. In a memo discussing possible

options for charging TNCs going forward, the Airport’s Director of Properties, John

Schussler, acknowledged that TNCs staged in the short-term parking area are on-

demand:

                                           27
             Case 8:18-ap-00013-MGW               Doc 230   Filed 03/10/20   Page 28 of 38




                   We can debate with the TNCs if their fee would be the
                   same as the other prearranged $3-$4 or the same as the on-
                   demand $4-$5 (some TNCs stage in the short-term lot so
                   are on-demand). 85

More significant, in discussing proposed state legislation governing TNCs, the

Airport Authority’s president acknowledges that a TNC staged in a reserved parking

space in the short-term lot is a walk-up pick-up—i.e., on-demand:

                   [The Florida Legislature’s] definition of “Prearranged
                   Ride” in the bill is much different than in our Ground
                   Transportation Rules and Regs. If a passenger walked out
                   of the terminal to the reserved spaces in our parking lot,
                   there might be several TNC drivers waiting. At that time,
                   the passenger could open his Uber or Lyft app and select
                   one of the drivers who is already prearranged pickup. Our
                   Ground Transportation Rules and Regs would call that
                   walk up pickup, which our Contract Taxi company has the
                   sole right to do at [the Airport] and this would be unfair in
                   my opinion. 86

           B.      The Airport Authority has breached its implied duty of good
                   faith and fair dealing.

           The Airport Authority contends that it has a “get out of jail free” card: Article

27. Article 27 of the Concession Agreement reserves to the Airport Authority any

rights not granted to SRQ Taxi:

                   Rights not specifically granted to the Concessionaire by
                   this Agreement are expressly and independently reserved
                   to the Authority. 87



85
     SRQ Taxi’s Ex. 39, Adv. Doc. No. 204-1, at 1.

86
     SRQ Taxi’s Ex. 40, Adv. Doc. No. 204-2.

87
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 27.


                                                       28
             Case 8:18-ap-00013-MGW                Doc 230       Filed 03/10/20         Page 29 of 38




The Airport Authority appears to take the position that because Article 4.1 of the

Concession Agreement doesn’t grant SRQ Taxi the right to exclude TNCs from the

airport grounds, then the Airport Authority has reserved the right to permit TNCs to

operate at the Airport. 88

           But this argument begs the question. It assumes the very question this Court

must decide: whether the Concession Agreement grants SRQ Taxi the exclusive right

to provide on-demand, for-hire transportation. Because the Court has decided that

the Airport Authority granted SRQ Taxi the exclusive right to provide on-demand,

for-hire transportation, Article 27 doesn’t even come into play. But assuming it did

come in to play, Article 27 still is not a “get out of jail free card.”

           Under Florida law, every contract carries with it an implied covenant of good

faith and fair dealing. 89 “Where a contract’s terms ‘afford a party substantial

discretion to promote that party’s self-interest, the duty to act in good faith

nevertheless limits the party’s ability to act capriciously to contravene the reasonable

contractual expectations of the other party.’” 90 Here, Article 4.3 of the Concession

Agreement gives the Airport Authority substantial discretion to permit other

methods of ground transportation.




88
     Adv. Doc. No. 228 at 9.

89
  Elec. Mach. Enters. v. Hunt Constr. Grp. (In re Elec. Mach. Enters., Inc.), 416 B.R. 801, 880 (Bankr. M.D. Fla.
2009).

90
     Id.


                                                         29
             Case 8:18-ap-00013-MGW               Doc 230    Filed 03/10/20   Page 30 of 38




           But SRQ Taxi reasonably expected that it had the exclusive right to be the on-

demand, for-hire ground transportation provider. More than thirty-five years ago, the

Airport Authority asked SRQ Taxi’s predecessor (Diplomat) if it wanted to be the

sole on-demand taxicab and limo operator. And for nearly thirty-five years, Diplomat

was, in fact, the exclusive provider of on-demand, for-hire transportation.

           Over those thirty-five years, Diplomat and SRQ have paid for that right.

Putting aside the substantial non-monetary costs, including being required to provide

sufficient taxi service to adequately meet all reasonable demands for taxi or limo

service at the airport from the first scheduled flight of the day to the last scheduled

flight of the night, SRQ Taxi has incurred substantial monetary costs in the form of

concession fees—i.e., six cents per deplaning passenger. 91

           By agreeing to pay six cents per deplaning passenger, SRQ Taxi is, in effect,

buying access to potential customers. It knows that a certain percentage of deplaning

passengers will need ground transportation. From March 2016 through March 2019,

the percentage of deplaning passengers using ground transportation has, on average,

hovered around 9 – 11%. 92 In raw (round) numbers, the number of potential riders

ranged anywhere from 3,700 to 10,200. 93 So SRQ Taxi has been paying anywhere




91
     SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 2.1.

92
     SRQ Taxi’s Ex. 15, Adv. Doc. No. 191-15.

93
     Id.


                                                        30
             Case 8:18-ap-00013-MGW                Doc 230    Filed 03/10/20   Page 31 of 38




from $2,100 to $6,000 per month in concession fees to gain access to those 3,700 to

10,200 potential customers. 94

           But, by providing signage and reserved spots to Uber and Lyft, the Airport

Authority has been steering those potential customers to Uber and Lyft. And the

ridership data bears that out. From March 2016 (six months before the Airport

Authority provided the signage and reserved parking spots) to March 2019, SRQ

Taxi (and its predecessor) has seen its share of pick-ups fall from roughly 75% to less

than 30%. 95 The raw numbers are even more staggering: Even though the total

number of pick-ups over that same period has increased from 5,823 to 10,252, the

total number of pick-ups SRQ Taxi (and its predecessor) has gotten has decreased

from 4,235 to 1,176. 96 Worse, because the total number of deplaning passengers

increased to nearly 100,000, SRQ Taxi had to pay nearly $6,000 for fewer than 1,200

pick-ups. 97 By steering the potential customers to Uber and Lyft, while still insisting

that SRQ Taxi pay its concession fees, the Airport Authority has destroyed SRQ

Taxi’s reasonable contractual expectations.

           The Airport Authority, however, claims it had no choice but to allow TNCs to

operate at the Airport. After all, customers were demanding it, and it would have




94
     Id.; SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 2.1.

95
     SRQ Taxi’s Ex. 15, Adv. Doc. No. 191-15.

96
     Id.

97
     Id.; SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 2.1.


                                                         31
              Case 8:18-ap-00013-MGW            Doc 230       Filed 03/10/20       Page 32 of 38




been virtually impossible to stop TNCs from operating at the Airport. But this

argument misses the mark.

            Of course, the Airport Authority could have allowed TNCs such as Uber to

operate at the Airport. Even SRQ Taxi concedes as much. 98 But what the Airport

Authority could not do was give Uber and Lyft the red carpet treatment and allow

them to function as on-demand transportation providers, making it cheaper and

more convenient for passengers to use TNCs than SRQ Taxi’s taxicabs. 99 It is by

giving TNCs the red carpet—not just allowing TNCs to operate at the airport—that

the Airport Authority destroyed SRQ Taxi’s reasonable contractual expectations—

and therefore breached its implied covenant of good faith and fair dealing.

            C.        The Airport Authority’s affirmative defenses do not preclude a
                      finding of liability.

            In all, the Airport Authority raises five affirmative defenses: Impossibility of

performance; frustration of purpose; enactment of section 627.428, Florida Statutes,

which governs the regulation of TNCs at the airport; waiver; and estoppel. 100 None

of these defenses require much discussion.




98
   8/7/19 Trial Tr., Adv. Doc. No. 212, at p. 132, ll. 10 – 17 (“And, you know, it’s just – you know, I’m not
saying that the TNCs don’t belong at the airport. What I’m saying is the TNCs don’t belong in reserved on-
demand spaces at the airport. If they treated them like every other airport treated them, then I wouldn’t have
much of a beef because they wouldn’t give them the ability to do what they’ve done, which is to portray
themselves as the on-demand – or the second on-demand concessionaire at the airport.”).

99
     Id. at p. 126, l. 21 – p. 130, l. 18.

100
      Adv. Adv. Doc. No. 228 at 21 – 25.


                                                      32
              Case 8:18-ap-00013-MGW                Doc 230          Filed 03/10/20   Page 33 of 38




            The first three defenses (impossibility of performance; frustration of purpose;

and enactment of section 627.428, Florida Statutes) are all built on the same faulty

premise—i.e., it is either impossible for the Airport Authority to stop TNCs from

operating at the Airport or that the Airport Authority is now prohibited under

section 627.428 from stopping TNCs or regulating the quality and age of their cars,

the dress of their drivers, or Uber’s insurance requirements. 101

            As explained above, SRQ Taxi does not take the position that the Airport

Authority breached the Concession Agreement by allowing TNCs to operate at the

airport. SRQ Taxi has conceded that TNCs are permitted to operate at the airport. 102

Rather, SRQ’s primary complaint, which the Court has agreed with, is that the

Airport Authority was contractually prohibited from giving TNCs the red carpet

treatment and allowing them to function as on-demand transportation providers.

Neither the related doctrines of impossibility of performance and frustration of

purpose nor the enactment of section 627.428, Florida Statutes, gives the Airport

Authority any excuse for allowing TNCs to function as on-demand, for-hire ground

transportation.

            The last two defenses—waiver and estoppel—are equally unavailing. Frankly,

the waiver and estoppel defenses are hard to understand much less restate here with




101
      Id. at 23 – 24.

102
      8/7/19 Trial Tr., Adv. Doc. No. 212, at p. 132, ll. 10 – 17.


                                                           33
             Case 8:18-ap-00013-MGW        Doc 230   Filed 03/10/20   Page 34 of 38




any confidence.103 The gist of both defenses seems to be that SRQ Taxi gave up the

right to claim that it had the exclusive right to provide on-demand, for-hire

transportation by (1) assuming an agreement that referred to SRQ Taxi’s rights as

non-exclusive and (2) failing to disclose to the Airport Authority, at the time the

Airport Authority approved the assumption in May 2016, that SRQ Taxi believed it

had exclusive rights. 104

            As for waiver, SRQ Taxi did not, as the Airport Authority claims, take

assignment of an agreement that expressly stated its rights were non-exclusive. As the

Court has already concluded, even though the Concession Agreement uses the term

non-exclusive, when read as a whole, it grants SRQ Taxi the exclusive right to

provide on-demand, for-hire transportation. As for estoppel, the Airport Authority

fails to point to any evidence showing that SRQ Taxi represented to the Airport

Authority that it did not have the exclusive right to on-demand, for-hire

transportation. 105

            In any case, the Airport Authority’s waiver and estoppel defenses overlook a

larger point. The primary thrust of SRQ Taxi’s claim is that the Airport Authority

breached the Concession Agreement by giving TNCs the red carpet treatment—i.e.,

providing signage and reserved spots in a prime row in the short-term parking area.



103
      Adv. Adv. Doc. No. 228 at 21 – 23.

104
      Id.

105
      Id.


                                               34
            Case 8:18-ap-00013-MGW             Doc 230      Filed 03/10/20     Page 35 of 38




All that happened after SRQ Taxi took assignment of the Concession Agreement. So

SRQ Taxi could not have waived—nor should it be estopped—from asserting the

Airport Authority’s breach.

           D.     The Airport Authority’s liability is limited to SRQ Taxi.

           Now that the Court has determined that the Airport Authority breached the

Concession Agreement, it must determine to whom the Airport Authority is liable.

Because SRQ Taxi is a party to the Concession Agreement, the Airport Authority is

obviously liable to SRQ Taxi. But what about the individual taxi drivers, who are not

party to the concession agreement?

           Under Florida law, a person who is not a party to a contract ordinarily is not

entitled to sue to enforce—and therefore would not be entitled to damages resulting

from breach of—the contract. 106 Florida law, however, makes an exception for

intended third-party beneficiaries.

           Both parties agree that a person is an intended third-party beneficiary of a

contract only when both parties to the contract clearly express an intent to primarily

and directly benefit the third party. 107 According to the individual taxi drivers, the

intent of the parties ordinarily is determined from reading the contract as a whole.




106
      Caretta Trucking v. Cheoy Lee Shipyards, Ltd., 647 So. 2d 1028, 1031 (Fla. 4th DCA 1994).
107
   Doc. No. 228 at 25 (citing Caretta Trucking v. Cheoy Lee Shipyards, Ltd., 647 So. 2d 1028, 1031 (Fla.
4th DCA 1994)); Drivers’ Proposed Findings of Fact and Conclusions of Law at 4 (citing Greenacre
Properties, Inc. v. Rao, 933 So.2d 19, 23 (Fla. 2d DCA 2006)).


                                                     35
             Case 8:18-ap-00013-MGW           Doc 230     Filed 03/10/20   Page 36 of 38




Reading the Concession Agreement as a whole, the Court sees no intent to primarily

and directly benefit the drivers.

            To claim that it does, the individual taxi drivers recite six different provisions

of the Concession Agreement that they claim govern or benefit them. 108 But only two

of them even mention drivers. 109 One of those provisions simply requires driver logs

to be available on request.110 While the other provision, the only one that references

the individual drivers in any meaningful way, governs SRQ Taxi’s employees

generally—not just tax drivers. 111

            And that provision—Article 5.10—requires SRQ Taxi to ensure that its drivers

are at least 18 years old, hold a valid driver’s license; are legally authorized to work in

the United States, hold a valid driver’s license; and speak and understand English. 112

Article 5.10 also requires SRQ Taxi’s drivers to remain within ten feet of their cabs or

limos. 113 That language plainly does not demonstrate an intent to primarily or

directly benefit the individual taxi drivers.




  Drivers’ Proposed Findings of Fact and Conclusions of Law at 2 -3 (citing Concession
108

Agreement, §§ 5.2, 5.4, 5.5, 5.7, 5.8, 5.10.
109
      SRQ Taxi’s Ex. 7, Adv. Doc. No. 191-7, at § 5.7 & 5.10.
110
      Id. at § 5.7.
111
      Id. at § 5.10.
112
      Id.
113
      Id.


                                                   36
            Case 8:18-ap-00013-MGW            Doc 230      Filed 03/10/20   Page 37 of 38




           The individual taxi drivers also rely on the testimony of Jorge Resendiz,

Diplomat’s owner. Resendiz testified his intent in entering into the original

Concession Agreement was to benefit his independent contractor drivers, his

company, the customers, and the Airport. 114 Even assuming that’s true, the drivers

must prove that both parties intended to benefit the taxi drivers. Because the record is

devoid of any evidence that the Airport Authority intended to benefit the individual

taxi drivers, the individual taxi drivers are not intended third-party beneficiaries and

are not entitled to enforce the Concession Agreement.

III.       CONCLUSION

           To hear the Airport Authority tell it, it was in a predicament: Passengers were

demanding TNCs such as Uber and Lyft, and there was no way to keep TNCs from

operating at the Airport. Not to mention that other Airports that resisted TNCs

found themselves on the wrong end of pickets. So the Airport Authority capitulated

and decided to permit TNCs to operate at the Airport.

           Under the Concession Agreement, the Airport Authority had the right to do

so. But it did not have the right to allow TNCs to function as on-demand, for-hire

transportation. The exclusive right to provide on-demand, for-hire transportation

belonged to SRQ Taxi.

           By giving TNCs six reserved parking spots in the short-term parking area and

providing signage to steer passengers to the TNCs, the Airport Authority allowed


114
      Resendiz Depo., Adv. Doc. No. 182-1, at p. 61, ll. 22 – 25.


                                                    37
        Case 8:18-ap-00013-MGW       Doc 230    Filed 03/10/20   Page 38 of 38




TNCs to function as on-demand, for-hire transportation in an effort to further the

Airport Authority’s own economic interest—thereby violating SRQ Taxi’s exclusive

rights under the Concession Agreement and depriving SRQ Taxi of its reasonable

contractual expectations. Therefore, the Airport Authority is liable to SRQ Taxi for

breach of contract and breach of the implied covenant of good faith and fair dealing.

      The Court will schedule a separate trial on the damages to which SRQ Taxi is

entitled as a result of the Airport Authority’s breach. At the conclusion of the

damages trial, the Court will enter a final, appealable judgment.



Attorney Bart Houston is directed to serve a copy of these Findings of Fact and
Conclusions of Law on interested parties who do not receive service by CM/ECF
and file a proof of service within three days of entry of this order.



Bart A. Houston, Esq.
The Houston Firm, P.A.
  Counsel for SRQ Taxi

James E. Aker, Esq.
E. Dusty Aker, Esq.
Aker Law Firm, P.A.
   Counsel for Individual Drivers

M. Lewis Hall, III, Esq.
Williams, Parker, Harrison Dietz & Getzen

and

Charles F. Ketchey, Esq.
John D. Goldsmith, Esq.
William A. McBride, Esq.
Trenam, Kemker, Scharf, Barkin, Frye, O’Neill & Mullis, P.A.
   Counsel for Sarasota Manatee Airport Authority

                                          38
